                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                      UNITED STATES DISTRICT COURT

                                   9                                     NORTHERN DISTRICT OF CALIFORNIA

                                  10                                              San Francisco Division

                                  11       CORY W. GUINNEE,                                       Case No. 18-cv-04322-LB
                                  12                        Plaintiff,
Northern District of California
 United States District Court




                                                                                                  ORDER GRANTING THE
                                  13                v.                                            PLAINTIFF'S COUNSEL'S MOTION
                                                                                                  FOR ATTORNEY'S FEES
                                  14       NANCY A. BERRYHILL,
                                                                                                  Re: ECF No. 36
                                  15                        Defendant.

                                  16

                                  17                                               INTRODUCTION

                                  18         The court previously granted the plaintiff’s motion for summary judgment and remanded the
                                  19   action to the Social Security Administration for further proceedings.1 On remand, the plaintiff

                                  20   received a past-due benefits award.2 His counsel now seeks fees of $17,043.75, which is within the

                                  21   25-percent limit in 42 U.S.C. § 406(b) and the representation agreement with his client.3 The court

                                  22   can decide this matter without oral argument. See Civil L.R. 7-1(b). The court grants the motion.4

                                  23

                                  24

                                  25   1
                                        See Order – ECF No. 31. Citations refer to material in the Electronic Case File (ECF); pinpoint
                                  26   citations are to the ECF-generated page numbers at the top of documents.
                                       2
                                           Notice of Award – ECF No. 36-3 at 1–3.
                                  27   3
                                           Motion for Attorney’s Fees – ECF No. 36.
                                  28   4
                                           The court declines the plaintiff’s counsel’s request to apply a 4.08 multiplier. See id. at 4–6.

                                       ORDER – No. 18-cv-04322-LB
                                   1                                               STATEMENT

                                   2         The Commissioner awarded the plaintiff $68,175.00 in retroactive Disability Insurance

                                   3   Benefits. In the notice of award, the Commissioner informed the plaintiff that the agency was

                                   4   withholding $17,043.75 — 25 percent of the past-due benefits (what it usually withholds) — in

                                   5   case his attorney sought a fee, which the agency must first approve.5 The plaintiff also has a fee

                                   6   agreement with his lawyer that provides for a 25-percent contingency fee of the past-due benefits

                                   7   owed to him.6 The court previously awarded $5,250.00 in attorney’s fees under the Equal Access

                                   8   to Justice Act (EAJA).7 The plaintiff’s attorney now seeks the $17,043.75 in fees.

                                   9         The Commissioner filed a response to the plaintiff’s motion asking the court to consider the

                                  10   reasonableness of the fee award (including the plaintiffs’ counsel’s hourly rate) and order the

                                  11   plaintiff’s counsel to refund the EAJA fees to the plaintiff.8 The plaintiff’s counsel agreed that he

                                  12   will refund the EAJA fees to the plaintiff once received.9
Northern District of California
 United States District Court




                                  13

                                  14                                                ANALYSIS

                                  15         Under 42 U.S.C. § 406(b), “[w]henever a court renders a judgment favorable to a [social

                                  16   security] claimant . . . , the court may determine and allow as part of its judgment a reasonable

                                  17   fee” for the claimant’s counsel, which can be no more than 25 percent of the total of past-due

                                  18   benefits awarded to the claimant. 42 U.S.C. § 406(b)(1)(A). A court may award such a fee even if

                                  19   the court’s judgment did not immediately result in an award of past-due benefits; where the court

                                  20   has rendered a judgment favorable to a claimant by reversing an earlier determination by an ALJ

                                  21   and remanding for further consideration, the court may calculate the 25-percent fee based upon

                                  22

                                  23
                                       5
                                        Notice of Award – ECF No. 36-3 at 2–4; Mot for Attorney’s Fees – ECF No. 36 at 3–4 (¶ C.);
                                  24   Commissioner’s Response to Motion – ECF No. 38 at 1–2.
                                  25
                                       6
                                           Fee Agreement – ECF No. 36-4 at 1.
                                       7
                                           Order – ECF No. 35.
                                  26   8
                                           Commissioner’s Response to Motion – ECF No. 38 at 1–4.
                                  27   9
                                         Motion for Attorney’s Fees – ECF No. 36-1 at 2 n.1; Reply – ECF No. 40 at 1. The plaintiff’s
                                       counsel contends that he has not yet received the EAJA fees as of the time of the filing of his motion
                                  28   for attorney’s fees or reply brief.

                                       ORDER – No. 18-cv-04322-LB                         2
                                   1   any past-due benefits awarded on remand. See, e.g., Crawford v. Astrue, 586 F.3d 1142 (9th Cir.

                                   2   2009) (en banc).

                                   3       In considering a motion for attorney’s fees under § 406(b), the court must review counsel’s

                                   4   request “as an independent check” to ensure that the contingency fee agreement “yield[s]

                                   5   reasonable results.” See Gisbrecht v. Barnhart, 535 U.S. 789, 807 (2002). Section 406(b) “does

                                   6   not displace contingent-fee agreements within the statutory ceiling; instead, § 406(b) instructs

                                   7   courts to review for reasonableness fees yielded by those agreements.” Id. at 808–09. To evaluate

                                   8   the reasonableness of a fee request under § 406(b), the court considers the character of the

                                   9   representation and the results achieved. Id. at 808; see also Crawford, 586 F.3d at 1151. This

                                  10   includes analyzing whether substandard representation justifies awarding less than 25 percent in

                                  11   fees; any delay in the proceedings attributable to the attorney requesting the fee; whether the

                                  12   benefits of the representation are out of proportion to time spent on the case; and the risk counsel
Northern District of California
 United States District Court




                                  13   assumed by accepting the case. See Crawford, 586 F.3d at 1151–52 (citing Gisbrecht, 535 U.S. at

                                  14   808). If an attorney “is responsible for delay. . . a reduction [of fees] is in order so that the attorney

                                  15   will not profit from the accumulation of benefits during the pendency of the case in court.”

                                  16   Gisbrecht, 535 U.S. at 808 (cleaned up); see also Crawford, 586 F.3d at 1151.

                                  17       The court must offset an award of § 406(b) attorney’s fees by any award of fees granted under

                                  18   the EAJA. Gisbrecht, 535 U.S. at 796; Parrish v. Comm’r of Soc. Sec., 698 F.3d 1215, 1218 (9th

                                  19   Cir. 2012).

                                  20       The 25-percent contingency-fee agreement is within § 406(b)(1)(A)’s ceiling, and the amount

                                  21   is reasonable.

                                  22                                              CONCLUSION

                                  23       The court finds that a fee award of $17,043.75 is reasonable under § 406(b). The plaintiff’s

                                  24   counsel must refund the plaintiff the EAJA fees once they are received.

                                  25       IT IS SO ORDERED.

                                  26       Dated: June 18, 2021                           ______________________________________
                                                                                          LAUREL BEELER
                                  27                                                      United States Magistrate Judge
                                  28

                                       ORDER – No. 18-cv-04322-LB                          3
